EXHIBIT 10.3

Dated      13 January 2011

ARGO GROUP SERVICES LIMITED

and

JULIAN ENOIZI

Without Prejudice and Subject to Contract

 

 

FIRST COMPROMISE AGREEMENT

 

 

LOGO [g176606g56u79.jpg]

Condor House

5-10 St. Paul’s Churchyard

London EC4M 8AL

Tel. +44 (0)20 3201 5000

Fax: +44 (0)20 3201 5001

www.morganlewis.com



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 13 January 2011

BETWEEN:

 

  (1) Argo Group Services Limited whose registered office is 33 St Mary’s Axe,
London EC3A 8AA (the “Company”); and

 

  (2) Julian Enoizi of The Island, Heath Drive, Walton on the Hill, Surrey KT20
7QE (“You”).

IT IS AGREED as follows:

Termination Date

 

1. Your employment with the Company will end on 4 March 2011 (the “Termination
Date”) by mutual agreement. You will be paid your normal salary and benefits up
to the Termination Date when all such entitlement shall cease and receive a
payment in lieu of any accrued but untaken holiday entitlement up to the
Termination Date. Such payments will be subject to such income tax and National
Insurance contributions as the Company is obliged by law to deduct.

 

2. You agree that you will sign and return to the Company a second compromise
agreement (the “Second Agreement”) the form of which is attached at Schedule 4
(together with the signed Relevant Independent Adviser’s certificate attached at
Annex 1 to the Second Agreement) within 5 days of the Termination Date. For the
avoidance of doubt, in the event that the Second Agreement is not entered into
in accordance with the terms of this Agreement, this Agreement, other than
clause 3 below will remain in full force and effect.

Compensation

 

3. Within 14 days of receipt by the Company of (i) a copy of this Agreement
signed by you (including compliance with clause 12 of this Agreement), (ii) a
copy of the Relevant Independent Adviser’s certificate signed by the Relevant
Independent Adviser at Schedule 1, and (iii) the Company receiving a copy of the
Second Agreement signed by you together with the signed Relevant Independent
Adviser’s certificate at Annex 1 to the Second Agreement, the Company shall:

 

3.1 without any admission of liability, pay to you £100,000 as compensation for
the termination of your employment (the “Termination Payment”) the first £30,000
will be paid without deduction of tax in accordance with the Company’s
understanding of the applicable tax legislation. The balance will be subject to
basic rate income tax as required by law;

 

3.2 pay to you £100 (less such income tax and National Insurance contributions
if any as the Company is obliged by law to deduct) by way of consideration for
the obligations at clauses 13 and 15; and

 

3.3 continue to provide you with membership of the Company’s private health
insurance scheme, subject to the rules of the relevant benefit scheme in force
from time to time until 3 September 2011 or such time as any contract which
shall provide the Employee with equivalent benefits commences, whichever is
earlier together the “Settlement”.



--------------------------------------------------------------------------------

3.4 The Company will reimburse You all business expenses incurred up to and
including the Termination Date subject to receipt of satisfactory evidence of
expenditure in accordance with the Company’s current expenses policy.

Payment of Tax

 

4. You hereby undertake and agree to be responsible for the payment of any tax
in respect of the Settlement (other than, for the avoidance of doubt, any tax
withheld by the Company in paying the sums to you) and you hereby agree to
indemnify the Company and keep the Company indemnified on a continuing basis
against any claim or demand which is made against the Company in respect of any
liability of the Company to deduct an amount of tax or an amount in respect of
tax from the payments made and benefits provided under this Agreement, including
any interest or penalties imposed in connection therewith and including, but
without prejudice to the generality of the foregoing, any claim or demand made
in respect of United Kingdom income tax or PAYE. The Company agrees that it will
give you a reasonable opportunity (at your own expense) to challenge any
assessment for tax before making any payment to HM Revenue & Customs provided
always that the Company shall not be obliged to act contrary to its obligations
to HM Revenue & Customs or in any way that adversely affects its relationship or
standing with HM Revenue & Customs.

Legal Fees

 

5. The Company shall pay directly to the Relevant Independent Adviser, on
presentation of an invoice from the Relevant Independent Adviser following the
Relevant Independent Adviser signing the second Relevant Independent Adviser’s
certificate, the Employee’s legal fees reasonably incurred in connection with
taking advice on the termination of your employment, this Agreement and the
Second Agreement limited to £2,500 exclusive of VAT.

Settlement

 

6. You agree to accept the above settlement terms and the arrangements set out
in this Agreement in full and final settlement of all claims you have or may
have against the Company and/or any Group Company or any of the officers or
employees arising out of your employment or its termination or otherwise
including any claims for compensation, reinstatement, re-engagement, or
otherwise which you may have before a Court or Employment Tribunal. “Group
Company” for the purposes of this Agreement means any company which is a parent
undertaking or a subsidiary undertaking of the Company’s parent undertaking
(other than the Company) from time to time where the expressions “subsidiary
undertaking” and “parent undertaking” shall have the meanings given to them by
section 1162 Companies Act 2006. Without prejudice to the generality of the
settlement terms in this Agreement, you accept the payments referred to above in
full and final settlement of:

 

6.1 any claim for unfair dismissal;



--------------------------------------------------------------------------------

6.2 any claim for payment in lieu of notice or damages for failure to give
notice or other breach of contract;

 

6.3 any claim for a redundancy payment (whether statutory or enhanced);

 

6.4 any claim in respect of deductions from wages;

 

6.5 any claim relating to a protected disclosure;

 

6.6 any claim for discrimination (whether direct or indirect), less favourable
treatment, harassment, detriment or victimisation because of the protected
characteristics of sex, race, disability, sexual orientation, religion or belief
or age or on the grounds of part-time or fixed-term status;

 

6.7 any claim for discrimination by association or perception discrimination;

 

6.8 any claim for discrimination related to disability or arising from the
protected characteristic of disability;

 

6.9 any equal pay claim under the Equal Pay Act 1970 and the Equality Act 2010;

 

6.10 any claim relating to parental, paternity, adoption or dependent leave; and

 

6.11 any claim not mentioned above under the Employment Rights Act 1996, Sex
Discrimination Act 1975, Race Relations Act 1976 or the Disability
Discrimination Act 1995 and any claim under the Trade Union and Labour Relations
(Consolidation) Act 1992 (including any claim whatsoever for a protective
award), the National Minimum Wage Act 1998, the Working Time Regulations 1998,
the Human Rights Act 1998, the Employment Relations Act 1999, The Transnational
Information and Consultation of Employees Regulations 1999, the Part-time
Workers (Prevention of Less Favourable Treatment) Regulations 2000, the
Fixed-term Employees (Prevention of Less Favourable Treatment) Regulations 2002,
the Employment Equality (Religion or Belief) Regulations 2003, the Employment
Equality (Sexual Orientation) Regulations 2003, Part VII of the Information and
Consultation of Employees Regulations 2004, the Transfer of Undertakings
(Protection of Employment) Regulations 2006, the Schedule to the Occupational
and Personal Pension Schemes (Consultation by Employers and Miscellaneous
Amendment) Regulations 2006, the Employment Equality (Age) Regulations 2006 and
the Equality Act 2010 but excluding any Accrued Pension Rights Claim, any
Personal Injury Claims and any claim to enforce the terms of this Agreement. In
this clause:

“Accrued Pension Rights Claim” means any claims by you in respect of accrued
pension rights save for any such accrued pension rights claim where you are
currently aware of any facts or circumstances which do or may give rise to the
claim; and

“Personal Injury Claims” means any claims by you in respect of personal injury
save for (a) any such personal injury claim where you are currently aware of any
facts or circumstances which do or which may give rise to the claim and, (b) any
such personal injury claim which may be brought under discrimination
legislation.

 

7. Clause 6 above applies to all present and future claims, costs, expenses or
rights of action and shall have effect irrespective of whether or not you are or
could be aware of such claims, costs, expenses or rights of action at the date
of this Agreement and irrespective of whether or not such claims, costs,
expenses or rights of action are in the express contemplation of the Company and
you at the date of this Agreement (including such claims, costs, expenses or
rights of action of which you become aware after the date of this Agreement in
whole or in part as a result of the commencement of new legislation or the
development of common law or which arise after the date of this Agreement).



--------------------------------------------------------------------------------

8. If you:

 

8.1 commit a material breach of any term of this Agreement; or

 

8.2 commence proceedings against the Company or any Group Company in breach of
this Agreement; or

 

8.3 proceedings are commenced on your behalf by an appropriate representative
within the meaning of Section 188(1)(B) of the Trade Union & Labour Relations
(Consolidation) Act 1992 and Regulation 13(3) of the Transfer of Undertakings
(Protection of Employment) Regulations 2006;

then you will pay to the Company on demand by way of liquidated damages an
amount equivalent to, in the case of clause 8.1, the damages suffered by the
Company as a result of the breach or, in the case of clause 8.2, the value of
any damages or other compensation sought by you or the amount which could be
awarded in any such proceedings, or, in the case of clause 8.3, the value of any
damages or other compensation sought on your behalf, or the amount which could
be awarded in any such proceedings, subject however to a maximum of the amount
of the Settlement, and any such payment shall be recoverable as a debt.

Legal Advice

 

9. You warrant to the Company that you have received independent legal advice
from David Bickford, Penningtons Solicitors LLP, Da Vinci House, Basing View,
Basingstoke, Hampshire RG21 4EQ (the “Relevant Independent Adviser”) as to the
terms and effect of this Agreement and in particular its effect on your ability
to pursue your rights before a Court or Employment Tribunal in respect of any of
the claims set out in clause 6. You also confirm that when this advice was given
there was in place a valid contract of insurance or indemnity covering the risk
of a claim by you in respect of any loss arising in consequence of that advice.

 

10. This Agreement satisfies the conditions for regulating compromise
agreements/contracts under section 203 of the Employment Rights Act 1996 (as
amended), section 77 of the Sex Discrimination Act 1975 (as amended), Schedule
3A of the Disability Discrimination Act 1995, section 72 of the Race Relations
Act 1976, Regulation 35(3) of the Working Time Regulations 1998, section 288 of
the Trade Union and Labour Relations (Consolidation) Act 1992, section 49 of the
National Minimum Wage Act 1998, Regulation 42 of the Transnational Information
and Consultation of Employees Regulations 1999, Regulation 10 of the Fixed-Term
Employees (Prevention of Less Favourable Treatment) Regulations 2002, Schedule 4
of the Employment Equality (Sexual Orientation) Regulations 2003, Schedule 4 of
the Employment Equality (Religion and Belief) Regulations 2003, sub-paragraphs
(a)-(e) of paragraph 13(1) of the Schedule to the Occupational and Personal
Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006, Schedule 4 of the Employment Equality (Age) Regulations 2006
and section 147 of the Equality Act 2010.



--------------------------------------------------------------------------------

Warranties

 

11. You hereby warrant that you:

 

11.1 have not at any time committed a repudiatory breach of your employment
agreement which would entitle the Company to terminate your employment without
notice. The Company is not aware of any such repudiatory breach at the present
time; and

 

11.2 are not aware of any facts or circumstances which might give rise to any
claim by you against the Company (including, for the avoidance of doubt, any
Accrued Pension Rights Claims or Personal Injury Claims or any claim to enforce
the terms of this Agreement), other than those claims set out at clause 6.

 

11.3 the claims set out in clause 6 are all of the claims and prospective claims
which you intimate and asserts that you have or may have against the Company or
any Group Company.

Return of Company Property

 

12. It is agreed that:

 

12.1 you will return to the Company all property in your possession, custody or
control which belongs to the Company or any Group Company or relates to their
businesses or affairs as set out in clause 16.1 of your employment contract with
the Company dated 1 June 2009. You warrant that no copies of any of the above
property have been retained by you or alternatively, that such copies as have
been taken have been returned to the Company;

 

12.2 subject to your successful completion of the tasks set out in clause 16 of
this Agreement your mobile telephone number (07825805698) will be transferred to
you. The Company agrees that you may contact the mobile phone operator to
arrange for the transfer of your number to you with effect from the Termination
Date. You shall be responsible for all costs and charges incurred in connection
with the use of that number from the Termination Date; and

 

12.3 subject to your successful completion of the tasks set out in clause 16 of
this Agreement you will be entitled to retain possession of the Company laptop
with effect from the Termination Date on the strict understanding that the
laptop must first be returned to the Company for all Company property to be
removed. In the event that you do not return the lap top to the company to allow
sufficient time for all Company property to be removed the lap top will be
provided to you as soon as possible after the Termination Date.

Continuing Obligations

 

13. You undertake (subject to your rights, if any, under the Public Interest
Disclosure Act 1998) not to make or cause any statement to be made (whether
fact, belief or opinion) which directly or indirectly disparages, is inimical to
or damages the reputation or standing of the Company or any Group Company or any
of their businesses, affairs, officers, employees, agents, customers, suppliers
or shareholders which relate in any way to your employment by or departure from
the Company.



--------------------------------------------------------------------------------

14. The Company undertakes to use reasonable endeavours to ensure that it will
not make or cause to be made or publish or cause to be published and not
authorise its officers, employees or agents to make or cause to be made or
publish or cause to be published any derogatory comment or statement about you
to any third person.

In this clause 14, “third person” shall not include any professional adviser,
auditor, bankers or insurer of the Company or any Group Company or any employee,
agent or officer of any of them.

 

15. The parties to this Agreement agree to maintain as secret and confidential
the terms of this Agreement and the circumstances concerning the termination of
your employment save where disclosure is required by law or where disclosure is
necessary or appropriate to professional advisers or HM Revenue & Customs and,
in the case of You, to your immediate family and to any prospective employer
only to the extent necessary to discuss your employment history.

 

16. You agree to continue to perform your contractual duties in a professional
manner and to use reasonable endeavours to ensure the sign off on the fourth
quarter close, a successful FSA Arrow visit, successful lodging of the Lloyd’s
Plan and ICA (capital allocation) and successful conclusion of the trade
negotiations. For the avoidance of doubt you also agree to provide regular
updates on the same to Mark Watson. Further you will insofar as it is reasonably
practicable also prepare a Distribution Plan, CSR plan and an FSA Application
for both ADL Paris and an insurance company and to continue to assist Mark
Watson in the build-out of the European Direct Operation.

Stock Options and Shares

 

17. The Company agrees that you will be permitted to deal with any Argo Group
International Holdings, LTD restricted stock which vest before the Termination
Date and shall be able to deal with Argo Group International Holdings, LTD
vested share appreciation rights in accordance with the provisions of the
relevant Share Appreciation Right Agreement.

Press Release

 

18. The Company agrees to publish a joint press release on the date of this
agreement in the form set out at Schedule 2 to this First Agreement. You agree
that the Company has the right to refer to other matters in the press release
and alter the heading provided that if it does so, the section in such press
release relating to you shall in the terms set out in Schedule 2.

Reference

 

19. The Company agrees to provide, on written request to its HR Department from
your new or prospective employer, a reference in the terms set out in Schedule 3
to this First Agreement and to answer all direct requests for a reference in a
manner consistent with and substantially in these terms.



--------------------------------------------------------------------------------

Personal Belongings

 

20. The Company will, on or before the Termination Date, arrange at the
Company’s cost for your personal belongings to be delivered to your home address
on a date and at a time convenient to You.

Third Parties

 

21. Each Group Company shall have the right under the Contracts (Rights of Third
Parties) Act 1999 to enforce the rights bestowed on it by clauses 6-8, 12, 13
and 15. The consent of a Group Company is not required to amend any term of this
Agreement. Except as set out in this clause, a person who is not a party to this
Agreement, may not enforce any of its provisions under the Contracts (Rights of
Third Parties) Act 1999.

 

22. This Agreement supersedes any previous written or oral agreement in relation
to the matters dealt with in this Agreement and contains the whole agreement
between the parties relating to the subject matter of this Agreement.

 

23. If any provision of this Agreement shall be held illegal, invalid or
unenforceable, in whole or in part, under any enactment or rule of law, such
provision or part shall to that extent be deemed not to form part of this
Agreement but the legality, validity and enforceability of the remainder of this
Agreement shall not be affected.

 

24. This Agreement, although marked “without prejudice and subject to contract”,
will upon signature by both parties and upon the Relevant Independent Adviser
signing the attached certificate be treated as an open document evidencing an
agreement binding both parties.

Jurisdiction

 

25. This Agreement shall be construed in accordance with the law of England and
Wales and the parties submit to the exclusive jurisdiction of the English
courts.

 

Signed:  

/s/ David Spiller

 

(For and on behalf of the Company)

Dated:   January 19, 2011   Signed:  

/s/ Julian Enoizi

  Julian Enoizi Dated:   January 14, 2011    

 



--------------------------------------------------------------------------------

Schedule 4

Dated                                         2011

ARGO GROUP SERVICES LIMITED

and

JULIAN ENOIZI

Without Prejudice and Subject to Contract

 

 

SECOND COMPROMISE AGREEMENT

 

 

LOGO [g176606g28z00.jpg]

Condor House

5-10 St. Paul’s Churchyard

London EC4M 8AL

Tel. +44 (0)20 3201 5000

Fax: +44 (0)20 3201 5001

www.morganlewis.com



--------------------------------------------------------------------------------

THIS SECOND AGREEMENT is made on                                          
        2011

BETWEEN:

 

  (1) Argo Group Services Limited whose registered office is Knollys House, 47
Mark Lane, London EC3R 7QQ (the “Company”); and

 

  (2) Julian Enoizi of The Island, Heath Drive, Walton on the Hill, Surrey KT20
7QE (“You”).

IT IS AGREED as follows:

 

1. Unless otherwise stated, defined terms in this Second Agreement have the same
meaning as set out in the Agreement previously entered into between the Company
and you (the “First Agreement”), to which the form of this Second Agreement was
attached as Schedule 4.

Company’s Obligations

 

2. Provided that you remain in employment up until the Termination Date,
(ii) have, in the reasonable opinion of the Company, complied with the terms of
the First Agreement and (iii) enter into this Second Agreement in compliance
with clause 2 of the First Agreement, the Company will, in consideration for
this, make the payments set out in clause 3 of the First Agreement in accordance
with, and subject to, the First Agreement’s terms and the terms of this Second
Agreement.

Settlement

 

3. You agree to accept the above settlement terms and the arrangements set out
in this Second Agreement in full and final settlement of all claims you have or
may have against the Company and/or any Group Company or any of the officers or
employees arising out of your employment or its termination or otherwise
including any claims for compensation, reinstatement, re-engagement, or
otherwise which you may have before a Court or Employment Tribunal. “Group
Company” for the purposes of this Agreement means any company which is a parent
undertaking or a subsidiary undertaking of the Company’s parent undertaking
(other than the Company) from time to time where the expressions “subsidiary
undertaking” and “parent undertaking” shall have the meanings given to them by
section 1162 Companies Act 2006. Without prejudice to the generality of the
settlement terms in this Second Agreement, you accept the payments in clause 3
of the First Agreement in full and final settlement of:

 

3.1 any claim for unfair dismissal;

 

3.2 any claim for payment in lieu of notice or damages for failure to give
notice or other breach of contract;

 

3.3 any claim for a redundancy payment (whether statutory or enhanced);

 

3.4 any claim in respect of deductions from wages;

 

3.5 any claim relating to a protected disclosure;



--------------------------------------------------------------------------------

3.6 any claim for discrimination (whether direct or indirect), less favourable
treatment, harassment, detriment or victimisation because of the protected
characteristics of sex, race, disability, sexual orientation, religion or belief
or age or on the grounds of part-time or fixed-term status;

 

3.7 any claim for discrimination by association or perception discrimination;

 

3.8 any claim for discrimination related to disability or arising from the
protected characteristic of disability;

 

3.9 any equal pay claim under the Equal Pay Act 1970 and the Equality Act 2010;

 

3.10 any claim relating to parental, paternity, adoption or dependent leave; and

 

3.11 any claim not mentioned above under the Employment Rights Act 1996, Sex
Discrimination Act 1975, Race Relations Act 1976 or the Disability
Discrimination Act 1995 and any claim under the Trade Union and Labour Relations
(Consolidation) Act 1992 (including any claim whatsoever for a protective
award), the National Minimum Wage Act 1998, the Working Time Regulations 1998,
the Human Rights Act 1998, the Employment Relations Act 1999, The Transnational
Information and Consultation of Employees Regulations 1999, the Part-time
Workers (Prevention of Less Favourable Treatment) Regulations 2000, the
Fixed-term Employees (Prevention of Less Favourable Treatment) Regulations 2002,
the Employment Equality (Religion or Belief) Regulations 2003, the Employment
Equality (Sexual Orientation) Regulations 2003, Part VII of the Information and
Consultation of Employees Regulations 2004, the Transfer of Undertakings
(Protection of Employment) Regulations 2006, the Schedule to the Occupational
and Personal Pension Schemes (Consultation by Employers and Miscellaneous
Amendment) Regulations 2006, the Employment Equality (Age) Regulations 2006 and
the Equality Act 2010 but excluding any Accrued Pension Rights Claim, any
Personal Injury Claims and any claim to enforce the terms of this Agreement. In
this clause:

“Accrued Pension Rights Claim” means any claims by you in respect of accrued
pension rights save for any such accrued pension rights claim where you are
currently aware of any facts or circumstances which do or may give rise to the
claim; and

“Personal Injury Claims” means any claims by you in respect of personal injury
save for (a) any such personal injury claim where you are currently aware of any
facts or circumstances which do or which may give rise to the claim and, (b) any
such personal injury claim which may be brought under discrimination
legislation.

 

4. Clause 3 above applies to all present and future claims, costs, expenses or
rights of action and shall have effect irrespective of whether or not you are or
could be aware of such claims, costs, expenses or rights of action at the date
of this Second Agreement and irrespective of whether or not such claims, costs,
expenses or rights of action are in the express contemplation of the Company and
you at the date of this Second Agreement (including such claims, costs, expenses
or rights of action of which you become aware after the date of this Second
Agreement in whole or in part as a result of the commencement of new legislation
or the development of common law or which arise after the date of this Second
Agreement).



--------------------------------------------------------------------------------

5. If you:

 

5.1 commit a material breach of any term of this Second Agreement; or

 

5.2 commence proceedings against the Company or any Group Company in breach of
this Second Agreement; or

 

5.3 proceedings are commenced on your behalf by an appropriate representative
within the meaning of Section 188(1)(B) of the Trade Union & Labour Relations
(Consolidation) Act 1992 and Regulation 13(3) of the Transfer of Undertakings
(Protection of Employment) Regulations 2006;

then you will pay to the Company on demand by way of liquidated damages an
amount equivalent to, in the case of clause 5.1, the damages suffered by the
Company as a result of the breach or, in the case of clause 5.2, the value of
any damages or other compensation sought by you or the amount which could be
awarded in any such proceedings, or, in the case of clause 5.3, the value of any
damages or other compensation sought on your behalf, or the amount which could
be awarded in any such proceedings, subject however to a maximum of the amount
of the payments in clause 3 of the First Agreement, and any such payment shall
be recoverable as a debt.

Legal Advice

 

6. You warrant to the Company that you have received independent legal advice
from David Bickford, Penningtons Solicitors LLP, Da Vinci House, Basing View,
Basingstoke, Hampshire RG21 4EQ (the “Relevant Independent Adviser”) as to the
terms and effect of this Second Agreement and in particular its effect on your
ability to pursue your rights before a Court or Employment Tribunal in respect
of any of the claims set out in clause 3. You also confirm that when this advice
was given there was in place a valid contract of insurance or indemnity covering
the risk of a claim by you in respect of any loss arising in consequence of that
advice.

 

7. This Second Agreement satisfies the conditions for regulating compromise
agreements/contracts under section 203 of the Employment Rights Act 1996 (as
amended), section 77 of the Sex Discrimination Act 1975 (as amended), Schedule
3A of the Disability Discrimination Act 1995, section 72 of the Race Relations
Act 1976, Regulation 35(3) of the Working Time Regulations 1998, section 288 of
the Trade Union and Labour Relations (Consolidation) Act 1992, section 49 of the
National Minimum Wage Act 1998, Regulation 42 of the Transnational Information
and Consultation of Employees Regulations 1999, Regulation 10 of the Fixed-Term
Employees (Prevention of Less Favourable Treatment) Regulations 2002, Schedule 4
of the Employment Equality (Sexual Orientation) Regulations 2003, Schedule 4 of
the Employment Equality (Religion and Belief) Regulations 2003, sub-paragraphs
(a)-(e) of paragraph 13(1) of the Schedule to the Occupational and Personal
Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006, Schedule 4 of the Employment Equality (Age) Regulations 2006
and section 147 of the Equality Act 2010.



--------------------------------------------------------------------------------

Warranties

 

8. You hereby warrant that you:

 

8.1 have not at any time committed a repudiatory breach of your employment
agreement which would entitle the Company to terminate your employment summarily
and without notice. The Company is not aware of any such repudiatory breach at
the present time; and

 

8.2 are not aware of any facts or circumstances which might give rise to any
claim by you against the Company (including, for the avoidance of doubt, any
Accrued Pension Rights Claims or Personal Injury Claims or any claim to enforce
the terms of this Second Agreement), other than those claims set out at clause
3.

 

8.3 the claims set out in clause 3 are all of the claims and prospective claims
which you intimate and assert that you have or may have against the Company or
any Group Company.

Third Parties

 

9. Each Group Company shall have the right under the Contracts (Rights of Third
Parties) Act 1999 to enforce the rights bestowed on it by clauses 3-5. The
consent of a Group Company is not required to amend any term of this Second
Agreement. Except as set out in this clause, a person who is not a party to this
Second Agreement, may not enforce any of its provisions under the Contracts
(Rights of Third Parties) Act 1999.

Miscellaneous

 

10. This Second Agreement will, upon signature by both parties and your
completion of the Independent Legal Adviser’s certificate at Annex 1, be treated
as an open document evidencing an agreement binding on the parties.

 

11. The First Agreement and this Second Agreement set out the entire agreement
and understanding between the parties and supersedes all prior agreements,
understanding or arrangements, whether oral or written, in respect of the
subject matter of the First Agreement and this Second Agreement. For the
avoidance of doubt, you and the Company confirm that the provisions of the First
Agreement remain in full force and effect notwithstanding the execution of this
Second Agreement.

 

12. If any provision of this Second Agreement shall be held illegal, invalid or
unenforceable, in whole or in part, under any enactment or rule of law, such
provision/part shall to that extent be deemed not to form part of this Second
Agreement but the legality, validity and enforceability of the remainder of this
Second Agreement shall not be affected.

 

13. This Second Agreement, although marked “without prejudice and subject to
contract”, will upon signature by both parties and upon the Relevant Independent
Adviser signing the attached certificate be treated as an open document
evidencing an agreement binding both parties.



--------------------------------------------------------------------------------

Jurisdiction

 

14. This Second Agreement shall be construed in accordance with the law of
England and Wales and the parties submit to the exclusive jurisdiction of the
English courts.

 

Signed:  

 

  (For and on behalf of the Company) Dated:  

 

  Signed:  

 

  Julian Enoizi Dated:  

 

 